 C. & O. Motors, Inc. and Lawrence E. Isaac and Wil-lie W. Asbury. Case 9-CA-1 1524-1, -2November 9, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn September 26, 1978, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and brief and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, C. & O. Motors, Inc., St.Albans, West Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dr' Wall Products. Inc. 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.C. & O. MOTORS, INC.es that C. & O. Motors, Inc. (herein referred to as theRespondent), violated Section 8(a)(l) and (3) of the Na-tional Labor Relations Act, as amended (herein referred toas the Act), by coercively interrogating employees abouttheir union activities and the union activities of other em-ployees; by implying surveillance of an employee's unionactivities; and by discriminatorily discharging LawrenceIsaac and Willie Asbury and refusing to reinstate thembecause of their membership in, sympathy for, and/or ac-tivities on behalf of the Union.Respondent in its answer filed on August 31 denies hav-ing violated the Act.The issues involved are whether Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing and implying surveillance of employees concerningtheir union activities and whether it discriminatorily dis-charged Isaac and Asbury and thereafter refused to rein-state them because of their union activities.Upon the entire record in this case and from my obser-vations of the witnesses and after due consideration of thebrief filed by the General Counsel,. I hereby make the fol-lowing.FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTRespondent, a West Virginia corporation, with its placeof business located at St. Albans, West Virginia, is engagedin the business of the retail sale and service of automobiles.During the 12-month period preceding August 19, a rep-resentative period, Respondent's gross volume of businessexceeded $500,000 and it pruchased and received goodsand materials valued in excess of $50,000 which wereshipped directly to its West Virginia facility from pointslocated outside the State of West Virginia.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDLocal 598, International Association of Machinists andAerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON. Administrative Law Judge: Thiscase was heard at Charleston, West Virginia, on January31, 1978, pursuant to a charge filed on July 5, 1977,' inCase 9-CA-1I 1524-1 by Lawrence E. Isaac, an individual,and a charge filed on July 8 by Willie W. Asbury, an indi-vidual, in Case 9-CA-1 1524-2, and a complaint issued onAugust 19.The complaint, which was amended at the hearing, alleg-All dates referred to are in 1977, unless otherwise statedA. Background Unlawful Interrogations, and AllegedImpression of SurveillanceThe Respondent operates a facility located at St. Albans,West Virginia, where it is engaged in the retail sale andservice of automobiles. Its official and supervisory person-nel include James Love, who is the president and owner:Daris Nida, who is the manager of the body shop; and JoelWoodrum, who is the director of service, parts, and body.42 Neither the Respondent nor the Charging Parties submitted briefs.Unless otherwise indicated the findings are based on the pleadings, ad-rmissions, stipulations, and undisputed evidence contained in the record,which I credit.These three individuals are each supervisors under the Act227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs part of its operations, Respondent operates a body shopwhich is located in two separate buildings. In April it em-ployed in the body shop eight employees who performedjust body work and nine painters.Based upon the undisputed testimonies of LawrenceIsaac and Willie Asbury, who were both employed in thebody shop, the body shop employees were paid on the ba-sis of 50 percent of the hourly labor rate for work per-formed. The hourly labor rate was $10 an hour until aboutMarch, at which time President Love held a meeting of thebody shop employees and informed them the hourly laborrate was being increased to $13 an hour; however, theywould not receive an increase. The reason Love gave themwas because the body shop was losing money, and he of-fered to show them the Company's books. The followingday the body shop employees again met with PresidentLove and unsuccessfully attempted to get him to pay them50 percent of the new hourly labor rate. Love informedthem if they didn't like it or did not want to work for him,they could pack their tools and leave and also told them hewas not going to operate the body shop at a loss and men-tioned he would first rent it out.On May 13 the organizing committee for the Interna-tional Association of Machinists and Aerospace Workersdistributed handbills at the Respondent's facility, whichstated, inter alia, that an effort to organize the automobiledealerships was underway and an organizing meetingwould be held at the Machinists Building at 7:30 p.m. onMay 17.Both Isaac and Asbury attended the May 17 union meet-ing. They were the only employees of Respondent present.Asbury testified that the following day Director Wood-rum approached him at work and asked him how the meet-ing went.Woodrum, while not asked specifically about having aconversation with Asbury, denied interrogating any em-ployees about their union activities or those of other em-ployees.I credit the testimony of Asbury, who impressed me asbeing a more credible witness than Woodrum, and findthat on May 18 Director Woodrum interrogated Asburyabout the union meeting he had attended.Asbury futher testified that in the latter part of MayPresident Love took a United Auto Workers sticker off ofa customer's lunch bucket and stuck it on Asbury's toolboxand told him it was a sticker to put on the toolbox to gowith the union cards he was passing out.President Love was not asked specifically about the inci-dent. However, he denied having any conversation withAsbury about his union sympathies or affiliation or wheth-er he had attended union meetings.While I credit Asbury rather than Love, whose testi-mony I discredit, inasmuch as Asbury also acknowledgedhe had brought union authorization cards to Respondent'sfacility and solicited other employees while there to signthem, which conduct could have been readily observed byRespondent's officials and supervisors without requiringtheir resorting to surveillance, I do not find that Love'sstatements to Asbury on that occasion were sufficient toconstitute an unlawful impression of surveillance ofAsbury's union activities as alleged. Apart from my obser-vations of the witnesses in discrediting Love, his testimonywas both self-contradictory and contradicted by Respon-dent's own witnesses.Isaac stated that on May 27 he had a conversation withPresident Love and Director Woodrum during which Loveasked him whether he had attended the union meeting,what went on at the meeting, and what the men wanted.He informed Love he had attended the meeting and saidthe men mainly wanted their 50 percent back. When Loveasked who else was at the meeting and whether Asbury andanother employee named Terry were there, he replied thatthe only persons there were Asbury and himself. Woodrumalso asked whether Darrell, who is a mechanic in the ser-vice department, was there, whereupon he told them therewas no one there from the service department. Isaac fur-ther stated Love asked him whether he was planning onattending the next meeting, whereupon his response was hehad not made up his mind but probably would.President Love denied having any conversation withIsaac about the Union. Director Woodrum, while notasked specifically about this incident, denied he interrogat-ed any employees concerning their union activities or thoseof other employees.I credit the testimony of Isaac rather than PresidentLove and Director Woodrum, whom I have previously dis-credited, and find that on May 27 President Love interro-gated Isaac about whether he had attended a union meet-ing, what went on at the union meeting, and who waspresent at the union meeting and that Director Woodruminterrogated Isaac about whether another employee hadattended the union meeting.According to Isaac, at the next union meeting he attend-ed he informed the Union's officials about his conversationwith Love and Woodrum.The International Association of Machinists and Aero-space Workers then sent President Love a letter dated June3, which was received by Love on June 7 or 8, setting outcertain rights of employees under the Act, and informedLove it had received reports of violations under the Act,demanded that such conduct cease, and threatened to takelegal action if necessary.B. The Discharges of Willie Asbur), and Lawrence IsaacWillie Asbury was employed by Respondent for approx-imately 5 or 6 years prior to his discharge on June 9. Heworked as a body repairman in the body shop and was thethird oldest employee in the body shop.Lawrence Isaac was employed by Respondent from June6, 1975, until his discharge on June 10. He worked as apainter in the body shop. Two other employees in the bodyshop, namely, Bill Whit and Carl Burns, had worked thereless time than Isaac. Whit performed both body and paintwork, while Burns primarily painted, although he occasion-ally did small repair jobs. The other painters had workedthere longer than Isaac.Both Asbury and Isaac were active in the Union. Theirunion activities consisted of attending union meetings andsoliciting other employees to sign union authorizationcards. Isaac also signed a union authorization card.228 C. & O. MOTORS. INC.President Love, whose testimony was corroborated inpart by Director Woodrum and Manager Nida, testifiedthat in November or December 1976 a decision was madeto move the new automobile service work from Respon-dent's mechanical shop to the body shop because the bodyshop had not been profitable since it began using two sepa-rate buildings in 1973 or in 1974.5However, no recordswere proffered to support this position, and the parties sti-pulated that Respondent's records show that from July 31,1974, through July 31, the level of work in the body shopeither remained constant or slightly increased, while noemployees 6 were terminated for lack of work.Two racks used to service the new automobiles on werepurchased by Respondent in March. They were receivedon April 15 and subsequently installed in the body shop.Although the record does not establish the exact date theseracks were installed, the testimonies of Isaac and Asburyreflect that it occurred prior to their discharges.According to President Love, the installation of theracks in the body shop took up space 7 there, which re-quired a reduction in the work force that resulted in thedischarged of both Isaac and Asbury.Asbury was discharged on the evening of Thursday,June 9. On that occasion, while working on an automobileon the frame rack, Manager Nida informed him he wasbeing laid off for lack of work.i Manager Nida, unlike As-bury, also stated he told Asbury the reason he had beenselected was because he had a drinking problem which hedidn't like and drank on the job.Manager Nida, who testified he had previously beenasked by President Love and Director Woodrum for hisrecommendations concerning which employees should beselected for layoff because of lack of work,9testified that 2days before he discharged Asbury he had observed Asburydrinking a can of beer in the washroom, at which time hemade up his mind to discharge him and talked to PresidentLove, who told him to use his own judgment, which he did.Nida stated that from the time he started work in 1975 hehad noticed beer or whiskey in the body shop and hadtalked to Asbury on different occasions about not wantingit in the shop and told him the next time he caught him hewas going to let him go. Under cross-examination, how-ever, Nida stated that every payday since 1975 he hadwarned Asbury about drinking on the job and had com-plained to President Love about it twice and to DirectorWoodrum about 25 times. Contrary to this reason for se-lecting Asbury, Manager Nida subsequently stated the rea-sons were because he had already made up his mind that ifanybody had to leave it would be Asbury because Asburywould start a repair job and then maybe tear up somethingthe Company would have to end up paying for because heIsaac acknowledged that in April oir Mas. President los-oe had men-tioned making such a change.6 The stipulation included the two discriminatees Asburs and IsaacThe area involved was where AsburN worked.According to Asbury, in the past when work was slow emplohees wouldeither wait at the body shop for work or ask if the) could got home9Manager Nida first stated he was asked for his recommendation in Aprilbut subsequently stated this occurred about a week before the dischargesoccurred.didn't do the job and also because Asbury would take offat different times and maybe be gone a week.'0Asbury did not deny drinking at the body shop.President Love, who stated he discussed Asbury's termi-nation with both Director Woodrum and Manager Nida,first testified Asbury was selected to be discharged for lackof work because he drank on the job and because of anincident which occurred on June 3.Love testified that on that occasion Asbury was drunkand was belligerent to him by stating he wasn't going towork on the hoists and after using profanity told him thathe was going to whip him, at which point Love stated hemade the decision on Asbury's discharge." Asbury ac-knowledged that on June 3 he had been drinking and hadused profanity but stated it was after quitting time and theprofanity was directed at the kids who cleaned out the ga-rage because they threw needed parts in the trash. He stat-ed the only thing he said to Love was they would like to gettheir 50 percent.According to President Love, Asbury had been drinkingon the job from time to time during the entire period hehad been employed and stated he had been warned aboutit. However, under cross-examination when questionedabout whether Asbury was terminated for a drinking prob-lem, Love only gave as the reason Asbury had been select-ed that he had been belligerent to him on June 3.Manager Nida, who testified it was he who made thedecision to discharge Asbury, denied having any knowl-edge of the June 3 incident involving President Love andAsburv.Although Director Woodrum stated he took part in thedecision about who to terminate, he did not testify con-cerning the reasons for Asbury's discharge. While he testi-fied he had talked to Asbury several times about his drink-ing on the job, he also acknowledged other employeesdrank on the job and admitted he himself had probablyhad a beer and had brought beer of which otiher employeesdrank.President Love testified that about a month or two afterAsbury's discharge Asbury was in the shop, at which timehe told Asbury they were going to put someone back onand would hire him. However, Asbury replied he didn'twant it and said something about if they would give him 50percent or something. Upon being asked whether he of-fered Asbury exactly what he had when he left, Love, with-out testifying specifically what was said, replied he offeredAsbury his job back on the same basis. Asbury did nottestify concerning this incident, and neither did DirectorWoodrum or body shop employee Jim Wolfe, who Lovestated were also present.President Love acknowledged that at that time there hadbeen no changes in the body shop since Asbury's dis-charge, except stating he could use another man. Accord-ing to Manager Nida, about July 18 there were seven bodyrepairmen and eight painters employed in the body shop," President L.ove described Asburv as a good worker] I do not fl:ld President .oe's testimons that Asburs threatened towhip him plausible. especially since no disciplinar? action was taken againstAsbur, at the time nor was his supervisor Manager Nida notified, as dis-cussed ttral229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut since then three combination employees 2 have beenhired for the body shop, the most recent on January 1,1978.Isaac was discharged on June 10. That afternoon Isaacwas informed by Manager Nida he was being dischargedfor lack of work. Isaac, who had worked the previous day,acknowledged he had not been assigned a job and therewas not any work available that particular day.President Love testified Isaac was selected for dischargefor lack of work because they had two or three combina-tion employees in the body shop who were more valuablethan a painter like Isaac and because Isaac and a girl, whohad worked in the office and was discharged at the sametime, were seeing too much of each other in the body shopon company time. Under cross-examination Love deniedhe made the decision to discharge Isaac or knew when itwas made, but stated that between June 7 and 9 DirectorWoodrum, Manager Nida, and himself had discussed whowould have to get out of the space. Love also denied know-ing when Isaac first started seeing the girl.Manager Nida did not testify it was his decision to dis-charge Isaac, but stated he had suggested Isaac be dis-charged because work had slowed down in the paint shopand they had already gotten rid of three of the body menand because Isaac was dating a girl who worked in theoffice who was spending too much time in the body shopwhere Isaac worked. While Nida stated he had talked toboth Isaac and the girl about it and had asked the girl tostay out of the paint shop, he did not testify that he actual-ly warned Isaac about seeing the girl, as President Lovealleged.Although Director Woodrum stated he took part in thediscussions about who would be terminated, he did nottestify concerning the reasons for Isaac's discharge.Isaac did not deny the allegations involving his seeingthe office girl.C. Analysis and ConclusionsThe General Counsel contends, contrary to Respon-dent's denials, that Respondent violated Section 8(a)(l)and (3) of the Act by unlawfully interrogating and imply-ing surveillance of its employees concerning their unionactivities and by discriminatorily discharging and refusingto reinstate Asbury and Isaac because of their union activi-ties.Section 8(a)(l) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organization."The findings supra establish that on May 18 DirectorI Combination employees are those emplosees who perform both hod6repair and painting work.During the period from November 1976 through February. ManagerNida discharged two employees who worked in the body shop, and anotheremployee quit.Woodrum interrogated Asbury about the union meeting hehad attended; on May 27 President Love interrogatedIsaac about whether he had attended a union meeting,what went on at the union meeting, and who was present atthe union meeting; and on May 27 Director Woodrum in-terrogated Isaac about whether another employee had at-tended the union meeting.The test applied in determining whether a violation ofSection 8(a)(l) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act," Electrical Fittings Corporation, aSubsidiary of I-T-E Imperial Corporation, 216 NLRB 1076(1975).Applying this test, I find that Respondent by engaging inthese acts of interrogation just enumerated has interferedwith, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act and hasthereby violated Section 8(a)(l) of the Act.The remaining issue is whether the Respondent discrimi-natorily discharged and refused to reinstate Asbury andIsaac because of their union activities.Under the law, if an employee's discharge is motivatedby antiunion design, such discharge is violative of the Acteven though the employee has performed misdeeds whichwould warrant his dismissal. Frosty Morn Meats, Inc., v.N.L.R.B., 296 F.2d 617, 620 (5th Cir., 1961).The fact that layoffs may be economically justified is nodefense if the selection of those employees laid off wasbecause of their union activities. N.LR.B. v. Bedford-Nu-gent Corporation, 379 F.2d 528, 529 (7th Cir., 1967); andN.L RB. v. Denna Products Company, 195 F.2d 330, 335(7th Cir., 1952), cert. denied 344 U.S. 827. Further directevidence of discriminatory motivation is not necessary tosupport a finding of discrimination, and such intent maybeinferred from the record as a whole. Heath International,Inc, 196 NLRB 318 (1972).The findings, supra, establish that both Asbury and Isaacwere discharged without any prior notice shortly after Re-spondent learned they had engaged in union activities. Notonly did Respondent's President Love and Director Wood-rum unlawfully interrogate Asbury and Isaac about theirunion activities, which clearly establishes Respondent'sunion animus, but through such conduct it obtainedknowledge or at least reason to believe they were engagedin union activities.While Respondent denies Asbury and Isaac, who hadboth worked for Respondent longer than some of the otherbody shop employees retained, were discharged because oftheir union activities and contends instead they were dis-charged for cause, an examination of the reasons given fortheir discharges discloses that such reasons were conflict-ing, contradictory, and contrary to the evidence and dif-fered from the limited reasons given to Asbury and Isaac,namely, that work was slack and, additionally, in the caseof Asbury, because of his drinking.The reason asserted by Respondent that work was slackwas refuted by its own stipulation, which in effect it nowseeks to ignore, that the level of work in the body shop hadeither remained constant or had slightly increased duringthe 3-year period from July 31, 1974, through July 31. Inso-230 C. & O. MOTORS, INC.far as the alleged unprofitableness of the body shop is con-cerned, for which no supporting financial records wereproffered, the evidence reflects that only as recently asMarch a substantial increase from $10 to $13 an hour wasmade in the hourly labor rate, which obviously would haveincreased profits, since the level of work in the body shophad either remained constant or increased while there hadbeen no increase in the work force or the wages of thoseemployees during this same period. Additionally, Respon-dent's contention that the installation of the racks in thebody shop took up space which required the reduction inforce is inconsistent with its alleged offer to hire Asburyshortly after his discharge on the grounds it needed him,since this occurred at a time when admittedly there hadbeen no change in the body shop or the number of employ-ees to have resulted in providing additional workspace ifsuch a shortage of workspace had actually existed. Further,three other body shop employees were also subsequentlyhired.Upon examining the specific reasons given by PresidentLove and Manager Nida for selecting Asbury and Isaac tobe laid off for lack of work, the evidence, supra, establishesthat Manager Nida first stated Asbury was selected be-cause of his drinking but subsequently gave as the reasonsthat Asbury would start a repair job and then maybe tearup something the Company would have to pay for becausehe didn't do the job and because he would take off fromwork. However, the latter reasons were not only unsup-ported by Respondent's other witnesses but contrary to thetestimony of President Love, who described Asbury as agood worker.While President Love first testified Asbury was selectedbecause he drank on the job and because he was belliger-ent to him on June 3, Love subsequently gave as the solereason the June 3 incident. However, Manager Nida, whotestified he made the decision to discharge Asbury, deniedhaving any knowledge of the June 3 incident involving As-bury and President Love.Insofar as Asbury's drinking was given as a reason, theevidence reflects that Respondent had admittedly toleratedit for several years without discharging Asbury, and in factDirector Woodrum also acknowledged other employeesdrank on the job and that he himself had brought beer ofwhich other employees drank.With respect to Isaac's discharge, while both PresidentLove and Manager Nida gave as a reason that Isaac wasseeing too much of an office girl on company time in thebody shop, President Love, unlike Manager Nida, gave asanother reason that they had two or three combinationemployees who were more valuable than a painter like As-bury, while Manager Nida, unlike President Love, gave asa reason that work had slowed down in the paint shop andthey had already gotten rid of three body men. However.President Love denied he made the decision to dischargeIsaac, and Manager Nida only stated he had suggestedthese reasons for Isaac's layoff.The additional reasons now urged by Respondent forselecting Asbury and Isaac for discharge were never con-veyed to them.Based upon the conflicting and contradictory testi-monies of President Love and Manager Nida concerningthe reasons given for discharging Asbury and Isaac and inview of the stipulation involving the level of work in thebody shop, I discredit their testimonies concerning the rea-sons for the discharges of Asbury and Isaac.Upon considering the foregoing evidence, and more spe-cifically the union activities of both Asbury and Isaac, Re-spondent's knowledge of or reason to believe they had en-gaged in union activities, the unlawful interrogations ofAsbury and Isaac about their union activities engaged inby President Love and Director Woodrum, Respondent'sunion animus established through its unlawful conduct, thetiming of their discharges in relation to learning of theirunion activities, the absence of any prior notice they wouldbe discharged, and the shifting of the reasons given fortheir discharges, and having rejected Respondent's defense,I am persuaded and find that the Respondent discrimina-torily discharged Asbury on June 9 and Isaac on June 10because of their union activities and thereby violated Sec-tion 8(a)(1) and (3) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAWI. C. & O. Motors, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 598, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By coercively interrogating employees about whetherthey or any other employees had attended a union meetingand by coercively interrogating employees about what hap-pened at a union meeting they attended, Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of theAct and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.4. By discnminatorily discharging Willie Asbury onJune 9, 1977, and Lawrence Isaac on June 10, 1977. be-cause of their union activities. Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and ( )of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a(1I) and (3) of the Act, I shall recommend that it cease231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Accordingly, the Respondent, if it has not already doneso,14shall be ordered to offer immediate and full reinstate-ment to Willie Asbury and Lawrence Isaac to their formerjobs or, if those jobs no longer exist, to substantially equiv-alent jobs without prejudice to their seniority and otherrights and privileges and to make each of them whole forany loss of earnings and compensation they may have suf-fered as a result of the discrimination against them in theiremployment herein found by discriminatorily dischargingWillie Asbury on June 9, 1977, and Lawrence Isaac onJune 10, 1977, until the date of such full and proper offerof reinstatement. Backpay shall be computed on the basisset forth in F. W. Woolworth Company, 90 NLRB 289(1950), with interest computed in accordance with the for-mula set forth in Florida Steel Corporation, 231 NLRB 651(1977).15Upon the foregoing findings of fact, and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 16The Respondent, C. & O. Motors, Inc., St. Albans, WestVirginia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating employees about whetherthey or other employees attend union meetings.(b) Coercively interrogating employees concerningunion meetings.(c) Discouraging activities in the International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, orany other labor organization by discharging, refusing toreinstate, or in any other manner discriminating againstemployees in regard to their hire or tenure of employmentor any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer, if it has not already done so, immediate andfull reinstatement to Willie Asbury and Lawrence Isaac totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent jobs, without prejudice to their senior-ity and other rights and privileges, and make each of themwhole for any loss of pay or other compensation they mayhave suffered by reason of the discrimination against themherein found in the manner set forth in that section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and reports and all other records neces-sary to analyze and determine the amount of backpay dueunder the terms of this Order.(c) Post at its St. Albans, West Virginia, facility copiesof the attached notice marked "Appendix." 17 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 9, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaint be,and hereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.i4 Although the evidence establishes a job offer was made to Asbury fol-lowing his discharge. I find such evidence does not establish whether suchoffer of reinstatement was to Asbury's former job or, if that job no longerexisted, to a substantially equivalent job and was without prejudice to hisseniority and other rights and privileges Therefore the reinstatement orderhas been qualified to the extent Respondent need not offer full and properreinstatement to Asbury if it has already done so. See Fredeman's CalcasieuLocks Shipyard, Inc., 206 NLRB 399 (1973).See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1%962).s In the event nc exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wl.L NOT coercively interrogate our employeesabout whether they or other employees attend unionmeetings.WE WII.L NOT coercively interrogate our employeesconcerning union meetings.WE WILL NOT discharge, refuse to reinstate, or other-wise discriminate against our employees because oftheir membership in, sympathies for or activities onbehalf of the International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other la-bor organization.WE WILl. NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization; to form, join, or assistany labor organization; to bargain collectivelythrough representatives of their own choosing; to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; orto refrain from any or all such activities, except to theextent that such rights maybe affected by an agree-ment requiring membership in a labor organization asa condition of employment as authorized in Section232 C. & O. MOTORS, INC.8(a)(3) of the National Labor Relations Act, asamended.WE WILL offer, if we have not already done so. im-mediate and full reinstatement to Willie Asbury andLawrence Isaac to their former jobs or, if those jobsno longer exist, to substantially equivalent jobs, with-out prejudice to their seniority and other rights andprivileges, and make each of them whole for any lossof pay or other compensations they may have sufferedby reason of our discrimination against them. with in-terest.C & 0 MOTORS, INC233